United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-2990
                                 ___________

Heart of America Grain Inspection        *
Service, Inc.; Thomas J. Clatanoff;      *
Jack L. Covey; Stephen E. Plummer;       *
Monty M. Uptegrove,                      *
                                         *
                    Appellants,          *
                                         *
       v.                                *
                                         *
Missouri Department of Agriculture;      *
Stephen Bell; Tommy D. Hopkins,          *
                                         *
                    Appellees.           * Appeal from the United States
____________________                     * District Court for the Western
                                         * District of Missouri.
State of Missouri, ex rel John L.        *
Saunders, Director, Missouri             *      [UNPUBLISHED]
Department of Agriculture,               *
                                         *
                    Appellee,            *
                                         *
       v.                                *
                                         *
Heart of America Grain Inspection        *
Service, Inc.; Thomas J. Clatanoff;      *
Stephen E. Plummer; Jack L. Covey;       *
Monty M. Uptegrove,                      *
                                         *
                    Appellants.          *
                                    ___________
                             Submitted: July 28, 1999
                                 Filed: August 13, 1999
                                    ___________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Heart of America Grain Inspection Service, Inc.'s (HOA) appeal has been
submitted on the briefs. This court entered an order on January 8, 1998, denying
HOA's request for attorneys' fees for "lack [of] authority to award fees in this matter."
Having filed a parallel application for fees with the district court, HOA now appeals the
district court's ruling rejecting HOA's application on state law grounds. Based on our
de novo review of the state law questions, we reject HOA's contentions. Because the
parties' submissions show they are thoroughly familiar with the issues before the court,
we conclude an extended discussion about the district court's application of the
controlling state law would serve no useful precedential purpose. We believe the
district court is correct and thus affirm without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-